Kramer Levin Naftalis & Frankel LLP Ernest S. Wechsler Partner Phone 212-715-9211 Fax 212-715-8000 EWechsler@KRAMERLEVIN.com January 29, 2014 Via Edgar Ms. Susan Block Attorney-Advisor Division of Corporation Finance 100 F. Street N.E. Washington, D.C. 20549 Re: Environmental Solutions Worldwide, Inc. Registration Statement on Form S-1 Filed December 23, 2013 File No. 333-193018 Dear Ms. Block: On behalf of Environmental Solutions Worldwide, Inc. (the “Company”), we provide the Company’s responses to your letter dated January 15, 2014 (the “Letter”) setting forth the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) relating to the filing referenced above (the “Registration Statement”). For your convenience, the Staff’s comments have been restated below in their entirety, with the response to each comment set forth immediately below the comment. The revisions to the filing described below are reflected in an amendment to the Registration Statement being filed simultaneously with this letter. General 1.
